Citation Nr: 1224635	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as noncompensable from November 9, 2004, to February 21, 2008, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to July 1982 and from October 1983 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted a noncompensable rating for PTSD, effective November 9, 2004.  In June 2009, the RO increased the rating for PTSD from 0 to 70 percent disabling, effective February 22, 2008.


FINDINGS OF FACT

1.  For the period from November 9, 2004, to February 21, 2008, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; however, it did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, inability to establish and maintain effective relationships.

2.  Since February 22, 2008, the Veteran's PTSD has not resulted in total occupational and social impairment.





CONCLUSIONS OF LAW

1.  From November 9, 2004, to February 21, 2008, the criteria for an increased 50 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since February 22, 2008, the criteria for a rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the April 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations in December 2007 and in November 2008 in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not submitted any personal statements or medical evidence to suggest that his PTSD has worsened since the most recent VA examination such that a new VA examination would be appropriate to determine whether a rating higher than 70 percent is warranted.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran's PTSD is currently rated as noncompensable from November 9, 2004, when service connection became effective, to February 21, 2008, and as 70 percent disabling since February 22, 2008.  He contends that his PTSD has warranted a 70 percent rating throughout the pendency of the appeal period.

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 21 to 30 reflects behavior that is considerably influenced by hallucinations and delusions, or serious impairment of communication or judgment, or inability function in most areas.

Turning to the evidence of record, a January 2005 private psychological evaluation reflects a diagnosis of chronic PTSD and chronic major depression with a GAF of 30 assigned.  The Veteran reported symptoms related to a severe motor vehicle accident that occurred while in service, including ongoing nightmares at least once to twice per week, waking in panic and sweats, flashbacks twice per week accompanied by panic attacks, sleep only lasting four hours per night, and a phobia with regard to driving.  He had intrusive thoughts, startled easily, was hypervigilent, could not tolerate having anyone behind him, had trouble socializing, had a severe impairment to recent memory, had audio hallucinations twice per day in terms of hearing his name called our or hearing a vehicle drive to his house, had visual hallucinations in terms of seeing shadows move out of the corner of his eye twice per week, had minimal energy, cried many times per week, and felt angry, helpless, and hopeless.  He reported that he was married to his first wife of 15 years.  He had worked temporary jobs as a security officer for the previous five years.  It was suggested that he be started on three psychiatric medications and be seen every eight weeks for monitoring and psychotherapy.  
In January 2005, the Veteran submitted a statement that he had flashbacks and nightmares related to the in-service accident and was disturbed by accident scenes.

A March 2005 private treatment record reflects that the Veteran was having nightmares and flashbacks at least once a week, as well as panic attacks that had not decreased.  His medications were adjusted.

VA treatment records dated from 2005 to 2007 are negative for treatment for a psychiatric disorder.

On December 2007 VA psychiatric examination, the Veteran was unable to state if he had been previously diagnosed with a psychiatric disorder.  He went to a private physician for therapy but could not elaborate.  He recently had suicidal thoughts without plans.  He had homicidal ideations when driving but had not driven in six months due to anxiety.  He stated that he slept poorly and had panic attacks while sleeping and while in the car.  He stated that he had been forgetful since the motor vehicle accident.  

With regard to his social history, he reported that he was on his third marriage of 14 years and had two children.  He had a high school education.  He stated that he typically drank two pints of brandy per day and smoked marijuana once a week.  He had had four or five arrests due to assaults of family or friends in the past.  He usually watched television during the day.  He had no routine or other responsibilities.  

With regard to his employment history, he was unable to describe his history since discharge from service.  Through repeated questioning, he reported that was a part-time security guard for a number of employers but could not keep a job.  He could not elaborate or state the last time that he worked.  

Mental status examination revealed normal grooming and hygiene.  Eye contact was sparse and fleeting.  His responses were brief and vague.  He seemed somewhat irritated and stated that he was uncomfortable.  He was very guarded.  His mood was depressed and his affect was flat.  He was oriented to name, date of birth, month, and year only.  He reported the incorrect time.  He had very poor recall of recent and remote personal and non personal information.  Spontaneous language was fluent, though sparse.  He scored very low on verbal memory test, lower than patients with dementia.  His scores were considered unreliable and further testing was felt to be unreliable as well.  There was credibility issues for a person who was ambulatory, coherent, and could provide some detail when questioned.  Psychological testing revealed a score suggesting severe depression, however, that result was also questionable due to the credibility of his self-report.  His report of his service stressor did not conform with a review of the claims file and service treatment records.  The diagnosis was alcohol abuse, cannabis abuse, and rule out major depressive disorder, single episode, severe.  A GAF score of 58 was assigned.  

A February 2008 private psychiatric evaluation reflects a diagnosis of PTSD, chronic, severe, generalized anxiety disorder, and depressive disorder, not otherwise specified, with a GAF score of 30 assigned.  The Veteran reported that in January of 2001, he was knocked unconscious after sustaining a severe motor vehicle accident while stationed in Hawaii.  The Veteran reported that after the in-service accident, he began to experience symptoms of intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of the accident, avoidance of certain conversations about military service, estrangement or detachment from others, hypervigilence, hyperirritability, exaggerated startle response, sleep problems including nightmares and awaking sweaty with his heart racing.  He had anxiety attacks triggered by seeing a car accident on television.  His wife stated that he had a short fuse.  He reported that since the accident, he felt uncomfortable in crowds and could not bear to have anyone behind him.  He felt distant from others and isolated himself.  He avoided anything that was related to military service and car accidents.  He was very anxious when in a car, even if not driving.  He had problems with memory and concentration.  He startled easily.  

Mental status examination revealed that he was cooperative with normal dress.  His mood was anxious and his affect was dysthymic.  His judgment and insight were limited.  He had psychomotor agitation.  There was no current suicidal or homicidal ideations.  He was found to meet all criterions for a diagnosis of PTSD including having experienced a traumatic event and felt threatened by death, reexperienced the event, avoided stimuli related to the event, demonstrated increased arousal, difficulty staying asleep, irritability, hypervigilence, and memory problems, all lasting more than one month, and had impairment to his occupational, social, and personal life.  His hypervigilent and hyperarousal interfered with work productivity and his ability to initiate or sustain work relationships.   He had difficulty maintaining levels of memory and concentration necessary to learn new skills.  His ability to maintain relationships was also affected by his feelings of estrangement, anxiety, and isolating behaviors.  He was considered to be permanently and totally disabled and unemployable.

VA treatment records reflect that in September 2008, the Veteran reported that he was not sleeping well and that his current anti-depressant medication did not seem to be helping him.

On November 2008 VA examination, the Veteran reported only getting three to four hours of sleep per night.  He would awake multiple times at night.  He had nightmares of the automobile accident two to three times per week.  His PTSD symptoms included recurrent and intrusive distressing recollections and nightmares of the event, efforts to avoid stimuli associated with the trauma, detachment from others and markedly diminished interest in activities, difficulty sleeping and concentrating, and outbursts of anger.  He had been experiencing those symptoms since the 1991 car accident with no remission.  

With regard to his social history, he reported that he had been married "on and off" to his wife for 20 years.  He stated that their relationship was hard because his wife had no patience for him.  He stated that he had no relationship with his two children.  He had no friends and was not involved in any community organizations.  The Veteran reported that he had gotten into an argument with a neighbor the previous week and the police had been called.  He enjoyed listening to music and drawing.  He feared leaving his home and getting into a car accident.  He reported that he drank only when he was having a hard time and did not drink to the point of intoxication.  He worked as a security officer and had had that job for the past five to ten years.  He worked off and on doing temporary security work, typically working 16 hours per week.

Mental status examination reflected that he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was lethargic and fatigued.  His speech was unremarkable and his attitude was apathetic.  His affect was appropriate and his mood was dysphoric.  He was oriented in all three spheres.  He stated that on occasion he would hear people calling his name.  His thought content was unremarkable.  He had no delusions.  There was no obsessive or ritualistic behavior.  He had panic attacks two to three times per week for the past 15 years.  He had suicidal ideation on a monthly basis without intent or plan.  His remote memory was normal and his recent memory was mildly impaired.  He would forget names and dates and would lose his train of thought in conversations.  The diagnosis was PTSD and depressive disorder, not otherwise specified.  His PTSD was primary and his depression was secondary.  A GAF score of 50 was assigned.  The examiner concluded that his moderate to severe PTSD symptoms had affected most areas of his life, particularly his family and social relationships.  There was no evidence of total occupational and social impairment due to PTSD signs and symptoms, however there was evidence that his PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, and school.  

The Board notes that statements concerning the Veteran's service-connected psychiatric pathology involve matters capable of lay observation, and are deemed to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.

In this case, the Board finds that an increased 50 percent rating is warranted for the period from November 9, 2004, when service connection became effective, to February 21, 2008.  To that extent, the Board finds that on psychiatric examination in January 2005, the Veteran displayed symptoms in line with a 50 percent rating such as panic attacks more than once per week accompanied by nightmares and flashbacks, disturbance of mood and motivation in that he had minimal energy or interest in things, cried easily, and was easily angered, impaired judgment in that he felt that he could not drive out of immense fear of a car accident, and impairment to his short-term memory, in that he would forget what he read and would get lost while traveling.  On December 2007 VA examination, he also displayed many symptoms in line with a 50 percent rating, including those demonstrated on 2005 private examination, as well as flattened affect and difficulty in completing complex tasks, such as stating the U.S. Presidents since 1980.  Thus, it appears that prior to February 22, 2008, the Veteran's PTSD was more severe than the current 0 percent disability rating, and in fact met most of the criteria necessary for a 50 percent rating.  

However, a rating higher than 50 percent for that period of time is not warranted.  In that regard, although in 2007 he stated he had suicidal ideation, there was no indication of plan and he did not report any suicidal ideations in 2005 or 2008.   Moreover, there was no indication at anytime of obsessional rituals that interfered with routine activities.  There was also no indication of illogical, obscure, or irrelevant speech, rather he was consistently able to relay his current symptoms upon questioning and was oriented.  There was no indication of continuous panic or depression stopping him from acting independently, effectively, or appropriately aside from his wife having to drive him.  Rather, his panic attacks occurred twice per week.  Moreover, there was no indication that his irritability led to periods of violence unprovoked, as although he had assaulted friends or family in the past, there is no indication such was unprovoked.  Lastly, there was no indication of spatial disorientation, neglect of personal hygiene, or difficulty adapting to stressful circumstances.  Rather, he was consistently noted to have normal hygiene, was oriented in all spheres, and continued to work as a part-time security guard.  Although he was very fearful around automobiles, he was able to be driven around by his wife.  Thus, although the Veteran showed some mild symptoms listed in the 70 percent rating, the Board finds that overall, his symptom presentation is more adequately described in the 50 percent rating which takes into account his psychiatric symptoms as described above.  

With regard to the 30 percent GAF score assigned in 2005, the Board finds that the credibility of that score is questionable, as the psychiatric interview the GAF score was based upon did not demonstrate a person considerably influenced by hallucinations and delusions.  Rather, while there were some mild hallucinations reported, there was no indication on examination that those hallucinations plagued the Veteran as a major aspect of his psychiatric disorder.  Moreover, the examiner did not describe the Veteran as suffering from a psychiatric illness that was manifested by serious impairment of communication or judgment or stated that he was unable to function in most areas.  Rather, the Veteran himself reported that he worked as a security officer in temporary jobs.  He was able to communicate his symptoms to the examiner, without indication that such symptoms precluded him from any communication or ability to function.  Moreover, the 2005 psychiatric report did not include a mental status examination and thus it is unclear how the score was conceived.  Thus, although the examiner was competent to assign the GAF score, the score is less persuasive to the Board due to a lack of credibility when determining the rating warranted in this instance and when compared to the higher scores of 58 and 50 assigned on VA examination.

With regard to whether the Veteran is entitled to a rating higher than 70 percent since February 22, 2008, the Board finds that a higher rating is not warranted.  Total social and occupational impairment is simply not demonstrated.  The records establishes that the Veteran maintains some level of employment.  Further, as shown above, the Veteran is shown to have, albeit strained, domestic relationship with his wife.  Moreover, there is simply no evidence that the Veteran suffers gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Rather, on 2008 VA examination, the Veteran was oriented to time and place, he was able to recall such things as his name and occupation, and there was no indication that he was a danger to himself or others.  Also, though he did have persistent hallucinations of someone calling his name or hearing a car, such symptoms were not considered to be moderate or severe in nature or a predominant aspect to his mental illness, nor did he act on those hallucinations.  Moreover, the Veteran was assessed to not suffer from total occupational or social impairment and in fact was employed in a job that would last 16 hours per day.  He also was able to have a relationship with his wife, though the relationship was conflicted.  Lastly, a GAF score of 50 is evidence of a moderate to severe impairment, as the 70 percent rating reflects.  Thus, the Board finds that the evidence does not support a higher 100 percent rating in this case at any time during the appeal period.  


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran has testified that his PTSD impacts his work in that he did not like to be around others and only worked on a temporary basis, the record does not demonstrate that he is unemployed and he has not stated he is unemployed due to his PTSD.  Therefore, the Board finds that a claim for TDIU has not been raised by the record. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that from November 9, 2004, to February 21, 2008, a higher 50 percent rating is warranted.  Since February 22, 2008, a rating in excess of 70 percent is denied.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Finally, if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for TDIU was denied by the RO in February 2010, and the Veteran has not appealed the matter.  Moreover, the evidence reflects that the Veteran is employed.  Accordingly, the Board does not find that matter is currently on appeal.  



ORDER

For the period from November 9, 2004, to February 21, 2008, a 50 percent rating for PTSD is granted.

Since February 22, 2008, a rating in excess of 70 percent is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


